             Case 3:21-cv-00912-MPS Document 1 Filed 07/02/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


                                                     :
KEVIN COOLEY,                                        :       CIVIL ACTION NO:
          Plaintiff                                  :
                                                     :
v.                                                   :
                                                     :
ADVANCE STORES COMPANY,                              :
INCORPORATED, D/B/A ADVANCE                          :
AUTO PARTS                                           :
          Defendant                                  :       JULY 2, 2021
                                                     :

                                 PETITION FOR REMOVAL

        TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF CONNECTICUT:

        Defendant Advance Stores Company, Incorporated, d/b/a Advance Auto Parts

respectfully states:

        1.      On or about June 3, 2021, an action was commenced against Defendant in the

Superior Court for the Judicial District of Hartford, in the State of Connecticut, entitled Kevin

Cooley v. Advance Stores Company, Inc., d/b/a Advance Auto Parts bearing Docket No. HHD-

CV21-6143284-S, with the service of a Summons, Complaint, and Statement of Amount in

Demand. Copies of all process, pleadings and orders served upon Defendant in said action are

annexed hereto as Exhibit A.

        2.      The above-described action is one over which this Court has original jurisdiction

under the provisions of 28 U.S.C. § 1332, diversity jurisdiction.
             Case 3:21-cv-00912-MPS Document 1 Filed 07/02/21 Page 2 of 4




        3.      28 U.S.C. § 1441 authorizes the removal of “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction.”

        4.      The Complaint alleges that Plaintiff is a resident of Connecticut and was a

resident of Connecticut at all times relevant to the Complaint. Upon information and belief,

Plaintiff is domiciled in Connecticut for the purposes of diversity jurisdiction under 28 U.S.C. §

1332.

        5.      Defendant Advance Stores Company, Incorporated, d/b/a Advance Auto Parts is

incorporated in Virginia. Defendant’s principal place of business is its corporate headquarters,

located in Roanoke, Virginia.

        6.      There are no other defendants in this case. As such, all named defendants consent

to removal.

        7.      The matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs because Plaintiff seeks money damages and other awardable relief in

connection with his claim that Defendant unlawfully failed to hire him in violation of Conn. Gen.

Stat. § 21a-408p in or around October of 2020. Plaintiff seeks damages for lost wages and fringe

benefits, as well as damages for alleged emotional distress, the sum or value of which could

reasonably be anticipated to exceed the amount of $75,000 at the time of trial.

        8.      Defendant received the initial proceedings setting forth the claim for relief upon

which this action is based on June 3, 2021, and therefore this Petition for Removal is filed with

this Court within thirty (30) days of such receipt, as computed under Fed. R. Civ. P. 6(a).
           Case 3:21-cv-00912-MPS Document 1 Filed 07/02/21 Page 3 of 4




         WHEREFORE, Defendant respectfully requests that the above action, now pending in

the Superior Court, State of Connecticut, in the Judicial District of Hartford, be removed to this

Court.


                                             DEFENDANT,
                                             ADVANCE STORES COMPANY,
                                             INCORPORATED, D/B/A ADVANCE AUTO
                                             PARTS

                                         By: /s/ Justin E. Theriault
                                             Holly L. Cini (ct 16388)
                                             holly.cini@jacksonlewis.com
                                             Justin E. Theriault (ct 28568)
                                             justin.theriault@jacksonlewis.com
                                             Jackson Lewis P.C.
                                             90 State House Square, 8th Floor
                                             Hartford, CT 06103
                                             P: (860) 522-0404
                                             F: (860) 247-1330
            Case 3:21-cv-00912-MPS Document 1 Filed 07/02/21 Page 4 of 4




                                CERTIFICATION OF SERVICE

         I hereby certify that on July 2, 2021, a copy of foregoing was served by first class mail,

postage prepaid on Plaintiff’s counsel of record:

                                      Matthew D. Paradisi
                                      Cicchiello & Cicchiello, LLP
                                      364 Franklin Avenue
                                      Hartford, CT 06114
                                      mparadisi@cicchielloesq.com


                                                     /s/ Justin E. Theriault
                                                     Justin E. Theriault


4845-9387-6976, v. 2




                                                 4
